Name: 2001/674/EC: Commission Decision of 9 August 2001 amending Decision 2001/433/EC for the purchase by the Community of bluetongue vaccine for restocking the Community bank (Text with EEA relevance) (notified under document number C(2001) 2494)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  Africa;  production;  trade;  European construction
 Date Published: 2001-09-05

 Avis juridique important|32001D06742001/674/EC: Commission Decision of 9 August 2001 amending Decision 2001/433/EC for the purchase by the Community of bluetongue vaccine for restocking the Community bank (Text with EEA relevance) (notified under document number C(2001) 2494) Official Journal L 236 , 05/09/2001 P. 0015 - 0015Commission Decisionof 9 August 2001amending Decision 2001/433/EC for the purchase by the Community of bluetongue vaccine for restocking the Community bank(notified under document number C(2001) 2494)(Text with EEA relevance)(2001/674/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue(1), and in particular Article 9(2) thereof,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(2), as last amended by Decision 2001/12/EC(3), and in particular Article 3(3) and (5) thereof,Whereas:(1) Decision 2001/433/EC(4) has been adopted for restocking the BT vaccine bank with 1000000 doses.(2) Article 2 of Decision 2001/433/EC provides that the maximum cost of this restocking shall be EUR 100000.(3) Given the evolution of commercial circumstances, it appears that this maximum does not cover the actual cost of the purchase, storage and airfreight of 1000000 doses.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 2 of Decision 2001/433/EC, the amount "EUR 100000" is replaced by "EUR 115000".Article 2This Decision is addressed to the Member States.Done at Brussels, 9 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 327, 22.12.2000, p. 74.(2) OJ L 224, 18.8.1990, p. 19.(3) OJ L 3, 6.1.2001, p. 27.(4) OJ L 154, 9.6.2001, p. 61.